862 F.2d 870Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Lester KIRBY, Plaintiff-Appellant,v.POOLE'S FIFTH AVENUE;  Peter J. Harrington, III;  OfficerJordan;  Officer Wilkins;  Randy E. Lee, Superintendent;Officer Moore;  Officer Callahan;  Officer Edward;  OdomCorrectional Institution;  Caledonia Prison Unit MailroomOfficers, Defendants-Appellees.Robert Lester KIRBY, Plaintiff-Appellant,v.Mary WEDER, Committee Chairman;  Mailroom Officer Jordan;Officer Moore;  Randy E. Lee;  Officer Wilkins,Defendants-Appellees.
Nos. 88-6780, 88-7206.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 27, 1988.Decided:  Nov. 18, 1988.Rehearing Denied Jan. 5, 1989.

Robert Lester Kirby, appellant pro se.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Robert Lester Kirby seeks to appeal the district court's orders denying relief under 42 U.S.C. Sec. 1983.  Our review of the records and the district court's opinions discloses that the appeals are without merit.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeals on the reasoning of the district court.  Kirby v. Poole's Fifth Avenue, C/A No. 88-550-CRT (E.D.N.C. Aug 12, 1988);  Kirby v. Weder, C/A No. 88-482-CRT (E.D.N.C. June 23, 1988).  We also deny the motion to dismiss filed September 26, 1988.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.